Citation Nr: 0908650	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968, including service in Vietnam from February 
1968 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Lincoln, Nebraska, that in pertinent part, denied service 
connection for a psychiatric disorder.  In August 2008, the 
veteran testified before the undersigned Acting Veterans Law 
Judge, seated at the RO.  

The Board notes that in its June 2006 decision, the RO also 
denied the Veteran's claim for service connection for 
peripheral neuropathy of the upper extremities, claimed as 
secondary to herbicide exposure.  A notice of disagreement 
was received from the Veteran as to this issue in August 
2006, and the RO issued a statement of the case in December 
2006.  As a timely substantive appeal has not been received 
from the Veteran as to the issue of service connection for 
peripheral neuropathy of the upper extremities, claimed as 
secondary to herbicide exposure, that issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).   In this regard, the Board notes that a VA Form 9 
(Appeal to Board of Veterans' Appeals) was received from the 
Veteran in April 2007, which limited this appeal solely to 
the issue of entitlement to service connection for a 
psychiatric disorder, and that his representative also 
limited the appeal solely to the issue of service connection 
for a psychiatric disorder in his January 2008 written 
statement.  Hence the only issue on appeal is entitlement to 
service connection for a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

At his August 2008 personal hearing, the Veteran testified 
that he received treatment for psychiatric complaints at the 
Vet Center in Lincoln, Nebraska.  Although a January 2006 
letter from this facility is of record, treatment records 
from the Vet Center are not, and must be obtained prior to 
appellate review.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Ongoing VA or private medical records should 
also be obtained.  In particular, the RO should attempt to 
obtain any pertinent medical records from the VA outpatient 
clinic in McAllen, Texas and the VA Medical Center in San 
Antonio, Texas, as the Veteran has testified that he has been 
treated at these facilities in recent years.

If any of the newly obtained medical evidence reflects a 
diagnosis of PTSD, the RO should schedule the Veteran for a 
VA psychiatric examination to determine the etiology of any 
current psychiatric disorder.  U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder.  After securing any 
necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.

2.  The RO/AMC should attempt to obtain 
medical records from the Lincoln Vet 
Center regarding treatment for a 
psychiatric disorder, dated from January 
2006 to the present.  The RO/AMC should 
also attempt to obtain any pertinent VA 
medical records reflecting treatment for a 
psychiatric disorder, including from the 
VA outpatient clinic in McAllen, Texas and 
the VA Medical Center in San Antonio, 
Texas, dated from January 2006 to the 
present, and from VA medical facilities in 
Nebraska, dated from April 2007 to the 
present.

3.  If, and only if, the RO/AMC obtains 
medical records reflecting a diagnosis of 
PSTD, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination 
to determine if the Veteran suffers from 
an acquired psychiatric disorder, to 
include PTSD, that is related to service.  
The Veteran's claims file should be made 
available to and reviewed by the examiner.  
All tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran suffers from PTSD or a 
psychiatric disorder as a result of 
verified stressors in service. The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




